Citation Nr: 1809291	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for nerve damage to the left forearm and left arm and hand pain.  

2.  Entitlement to service connection for thrombophlebitis.  

3.  Entitlement to service connection for nerve damage to the neck.

4.  Entitlement to service connection for nerve damage to the left shoulder.

5.  Entitlement to service connection for nerve damage to the left leg.  

6.  Entitlement to service connection for nerve damage to the left foot.

7.  Entitlement to service connection for nerve damage to the low back.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1979.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge during a Central Office hearing in Washington, DC.  While the first six issues listed on the title page of this decision were certified to the Board as 1151 claims, during the hearing, the Veteran and his representative clarified the nature of the issues on appeal, which are listed on the first page of this decision.  A transcript of the hearing is associated with the record.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran is seeking entitlement to compensation for nerve damage to the left forearm and left arm and hand pain under the provisions of 38 U.S.C. § 1151 which he attributes to an IV that he believes was administered incorrectly during a procedure at the Dallas VA Medical Center (VAMC) in March 2010.  

In February 2014, VA obtained a medical opinion from a physician who stated that the Veteran's left forearm, lower arm, and hand pain are not likely due to the IV insertion in March 2010 or a result of fault on VA's part.  The VA physician based his opinion, at least partially, on evidence showing the Veteran experienced nerve symptoms in his forearm and hand prior to the IV insertion and that he had hand surgery in 2007.  

The February 2014 VA opinion is deemed inadequate because it is not clear if it is based on an accurate factual basis.  First, the Veteran testified that he has never had surgery on his left hand and the Board's review of the claims file has not revealed any medical evidence of left hand surgery.  Additionally, while a March 2007 treatment record shows the Veteran complained of numbness in his arms, it is not clear if the numbness complained of in March 2007 is the same symptomatology the Veteran described after the attempted IV insertion in March 2010, which included pain in his left forearm and hand.  In fact, while a May 2011 EMG revealed left ulnar and distal nerve entrapment at the elbow and wrist, there remains a question as to the extent of the nerve damage in the Veteran's left upper extremity.  

In this regard, the Board notes the Veteran was not afforded a VA examination in conjunction with this appeal.  It appears an examination was scheduled but was later cancelled due to a conflict of interest; however, another examination was never scheduled.  Additionally, the Veteran testified that he was going to be treated by a neurologist following the July 2016 hearing and, while the record remained open for 60 days in order for him to submit records of that treatment, no additional records were submitted.  

For the foregoing reasons, the 1151 claim must be remanded to obtain a new medical opinion, treatment records from the Veteran's neurologist, and a VA examination, if necessary.  

During the July 2016 hearing, the Veteran's representative characterized the Veteran's remaining claims as service connection claims; however, the Veteran testified that thrombophlebitis also occurred as a result of the IV insertion in March 2010.  See hearing transcript, p.8.  In fact, VA treatment records reflect that the Veteran's left forearm pain was due to superficial thrombophlebitis.  Therefore, it appears that the Veteran's claim involving thrombophlebitis is inextricably intertwined with the 1151 claim being remanded herein.  

Finally, because the Veteran's other claims involve nerve damage to his neck, left shoulder, left leg, left foot, and low back, any records obtained from his private neurologist may contain information relevant to those claims.  Additionally, during the July 2016 hearing, the Veteran argued that the disabilities involving his neck, left shoulder, left leg, left foot, and low back may be due to exposure to contaminated water at Camp Lejeune.  On remand, the AOJ must provide the Veteran with notice of the information and evidence needed to substantiate this theory of entitlement and conduct any additional evidentiary development in this regard.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA letter that informs him of the information and evidence necessary to substantiate a claim based upon exposure to contaminated water at Camp Lejeune.  In that letter, request the Veteran identify any outstanding private treatment records relevant to the claims on appeal.  

After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, including VA treatment records dated from September 2014 to the present.

2. Return the claims file to the physician who provided the February 2014 VA opinion.  If the February 2014 VA physician is not available, an opinion should be provided by a different clinician.  

If another examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

After reviewing the record, including this remand, the examiner should respond to the following:

(a) Identify the neurologic disability affecting the Veteran's left forearm and hand.  

(b) Is it at least as likely as not (a probability of 50 percent) that the proximate cause of the neurologic disability affecting the Veteran's left upper extremity was (1) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA during the March 2010 IV insertion; OR,

(c) Is it at least as likely as not that the proximate cause of the neurologic disability affecting the Veteran's left upper extremity was an event not reasonably foreseeable?  

A rationale should be provided for each opinion.  

The examiner should address whether the numbness reported in March 2007 is the same symptomatology reported after the attempted IV insertion in March 2010, as well as the Veteran's assertion that he has not had surgery on his left hand.  

3. After conducting any additional evidentiary development deemed appropriate, readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




